Exhibit 10.13

First Midwest Bancorp, Inc.
Deferred Compensation Plan
For Nonemployee Directors
Master Plan Document





















Amended and Restated
Effective as of January 1, 2008


















--------------------------------------------------------------------------------



Section 1    	Establishment and Purpose	                                            1


    1.1       	Establishment	                                                            1


    1.2       	Purpose	                                                                    1


    1.3       	Coordination with Nonqualified Retirement Plan	                            1


    1.4       	Effective Date	                                                            1



Section 2     	Definitions	                                                             1



    2.1       	Definitions	                                                             1


    2.2       	Gender and Number	                                                     2



Section 3     	Eligibility and Participation	                                             2



    3.1       	Eligibility	                                                             2


    3.2       	Participation	                                                             3



Section 4     	Election to Defer	                                                     3



    4.1       	Deferral Election	                                                     3


    4.2       	Deferral Period	                                                             3


    4.3       	Payment Election	                                                     3


    4.4       	Chang of Control	                                                     4


    4.5       	Changing Elections	                                                     4


    4.6       	Deferral Payment	                                                     4


    4.7       	Payment Upon Death	                                                     5


    4.8       	Credits	                                                                     5


    4.9       	Selection of Beneficiary	                                             5



Section 5     	Deferred Accounts	                                                     5



    5.1       	Participant Accounts	                                                     5


    5.2       	Credits and Debits	                                                     5


    5.3       	Charges Against Accounts	                                             5


    5.4       	Contractual Obligation	                                                     5


    5.5       	Unsecured Interest	                                                     5



Section 6     	Short term payout; Financial Emergency; Withdrawal Election	             6



    6.1       	Short Term Payout	                                                     6


    6.2       	Withdrawal Payout/Suspension for Unforeseeable Financial Emergencies	     6



Section 7     	Forfeiture	                                                             6



    7.1       	Forfeiture	                                                             6

ii



--------------------------------------------------------------------------------



Section 8     	Beneficiary Designation	                                                     6



    8.1      	Beneficiary Designation	                                                     6


    8.2      	Change of Beneficiary	                                                     6



Section 9    	Nontransferability	                                                     6



    9.1      	Nontransferability	                                                     6



Section 10    	Administration	                                                             7



    10.1     	Administration	                                                             7


    10.2     	Finality of Determination	                                             7


    10.3     	Expenses	                                                             7



Section 11    	Amendment and Termination	                                             7



    11.1     	Amendment and Termination	                                             7



Section 12    	Trust	                                                                     7



    12.1     	Nonqualified Retirement Trust	                                             7



Section 13    	Successors	                                                             8



    13.1     	Successors and Assignees	                                             8



Section 14    	Subsidiaries	                                                             8



    14.1     	Subsidiaries	                                                             8






APPENDIX A                                                                                   9





iii



--------------------------------------------------------------------------------



FIRST MIDWEST BANCORP, INC.

DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

(As Amended and Restated Effective as of January 1, 2008)

Section 1 Establishment and Purpose.

1.1 Establishment. First Midwest Bancorp, Inc., a Delaware Corporation, hereby
restates its "FIRST MIDWEST BANCORP, INC. DEFERRED COMPENSATION PLAN FOR
NONEMPLOYEE DIRECTORS" (hereinafter called the "Plan").

1.2 Purpose. The purpose of this Plan is to provide a means whereby a
nonemployee member of the Board of Directors of the Company may defer, to some
future period, all or one-half of the fees payable to the Director for services
as a Director. The Plan is intended as a means of maximizing the effectiveness
and flexibility of the Company's compensation arrangements for Directors and an
aid in attracting and retaining individual of outstanding abilities for service
as Directors. The Plan is intended to be an unfunded, nonqualified deferred
compensation plan and shall be construed and administered accordingly.

1.3 Coordination with Nonqualified Retirement Plan. It is intended that except
to the extent provided otherwise herein, the provisions of this Plan relating to
the time and manner of making elections, crediting and debiting accounts, and
the payment thereof shall coordinate with and be governed by the applicable
provisions of the Company's Nonqualified Retirement Plan (the "Nonqualified
Retirement Plan"), as amended from time to time. Such provisions of the
Nonqualified Retirement Plan shall be applicable to this Plan as if set forth in
this Plan in full.

1.4 Effective Date. The Plan, as amended and restated in this document, is
effective as of January 1, 2008. The distribution of benefits vested as of
December 31, 2004 (together with earnings thereon) ("Grandfathered Benefits")
shall be governed solely by the terms of Appendix A.

Section 2 Definitions.

2.1 Definitions. Whenever used hereinafter, the following terms shall have the
meaning set forth below:

(a) "Board" means the Board of Directors of the Company.

(b) "Change in Control" means a "change in control event" as defined in Treasury
Regulation Section 1.409A-3(i)(5).

(c) "Change of Control Election" shall have the meaning set forth in Section
4.4.

1



--------------------------------------------------------------------------------





(d) "Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

(e) "Committee" has the meaning set forth in Article 10.

(f) "Company" means First Midwest Bancorp, Inc., a Delaware Corporation.



(g) "Deferral Amount" shall mean, as elected by the Director, all or one-half of
the Director Fees payable to the Director for a Year.



(h) "Deferral Election" shall mean a Director's timely election of a Deferral
Amount pursuant to Article 4.1.

(i) "Deferral Period" shall have the meaning set forth in Section 4.2.

(j) "Director" means a member of the Board of Directors of First Midwest
Bancorp, Inc. and/or a member of the Board of Directors of First Midwest Bank.

(k) "Director Fees" or "Fees" means any Board or Committee retainer, attendance,
consulting or other fees for services earned while a nonemployee Director.
"Directors Fees" or "Fees" shall also mean any compensation, retainer,
attendance, consulting or other fees for services earned in connection with
service on the board of directors of any subsidiary of the Company.

(l) "Election Form" has the meaning set forth in Section 4.1.

(m) "Payment Election" has the meaning set forth in Section 4.3.

(n) "Unforeseeable Financial Emergency" shall be determined in accordance with
Treasury Regulation 1.409A-3(i)(3).

(o) "Year" means the fiscal year of the Company ending December 31.

2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology, when used in the Plan, shall also include the feminine
gender, and the definition of any term herein in the singular shall also include
the plural.

Section 3 Eligibility and Participation.

3.1 Eligibility. Any Director who is not an employee of the Company or any of
its subsidiaries on the date any Director Fees to be deferred under this Plan
are earned, shall be eligible to participate in the Plan (each an "Eligible
Director"). Any Director who is an employee of the Company or any of its
subsidiaries, shall become an Eligible Director as of the first day upon which
he or she ceases to be an employee of the Company and/or its subsidiaries.

2



--------------------------------------------------------------------------------





3.2 Participation. An Eligible Director may become a participant ("Participant")
in the Plan by making a Deferral Election pursuant to Section 4.1 hereof. If at
any time a Participant no longer meets the requirements for participation in
this Plan, he or she shall become an inactive Participant, retaining all the
rights described under this Plan, except the right to make any further deferrals
unless and until the time that he or she again becomes eligible to participate
in the Plan and an active Participant.

Section 4 Election to Defer.

4.1 Deferral Election. Each Year, an Eligible Director may elect to have the
payment of all or one-half of the Director Fees payable to the Director for such
Year deferred pursuant to the terms of the Plan. Each Deferral Election shall be
made on a deferral election form to be provided by the Company ("Election Form")
and shall specify the Deferral Amount. Such election must be made by the last
day of the Year preceding the Year during which the services as a Director are
to be performed; provided however, that a Director who becomes an Eligible
Director after the first day of the Year may, within 30 days of the date he or
she becomes an Eligible Director, make an election which relates to Director
Fees otherwise payable to the Director during the Year when made, provided such
Fees relate to future services. Such election will be filed with the Secretary
of the Company, or such other person designated by the Company, and continue in
force with respect to subsequent Years, until timely terminated or modified by
the Director in writing with respect to Fees that relate to services to be
performed and are payable in the future. Any revocation or modification of a
Deferral Election will become effective on the first day of the Year following
the Year in which such revocation or modification was properly submitted to the
Committee or its designated agent.

The Election Form for an Eligible Director's initial Deferral Election also
shall specify the Director's Deferral Period and Payment Election. Such
elections will continue to be in force with respect to subsequent Years, unless
and until modified in accordance with the provisions of Section 4.5.

4.2 Deferral Period. If the Participant defers any amounts pursuant to Section
4.1, the Participant shall select the deferral period ("Deferral Period") and
the payment period to begin subsequent to one of the following dates:

(a) The date the Director ceases to be a Director, or

(b) A date specified by the Director.

If timely elected by the Director, pursuant to Section 4.1 above, such payment
commencement date may be delayed for up to five (5) years from the applicable
date described in (a) or (b) above.

4.3 Payment Election. If a Participant defers any amounts pursuant to Section
4.1, the Participant also shall elect the manner in which the deferred amount
will be paid ("Payment Election"). The Participant shall choose to have payment
made either in a lump sum or in a specified number of approximately equal annual
or quarterly installments over a period not to exceed fifteen years. Such
election must be made by

3



--------------------------------------------------------------------------------



last day of the Year preceding the Year during which Deferrals will begin to be
made; provided however, that a Director who becomes an Eligible Director after
the first day of the Year may, within 30 days of the date he or she becomes an
Eligible Director, make such election.

4.4 Change of Control. Notwithstanding a Director's Deferral Election made in
accordance with Section 4.1, including the Deferral Period and Payment Election
selected in accordance with Sections 4.2 and 4.3, a Participant, in connection
with his or her commencement of participation in the Plan, may make an
irrevocable election to receive all amounts deferred under the Plan in the form
of a lump sum payment in the event that a Change in Control occurs ("Change of
Control Election"). If a Participant does not make a Change of Control Election,
or fails to make a timely Change of Control Election in connection with his or
her commencement of participation in the Plan, all amounts deferred under the
Plan shall be paid in accordance with the Director's Deferral Election made in
accordance with Section 4.1 including the Deferral Period and Payment Election
selected in accordance with Sections 4.2 and 4.3 and the other applicable
provisions of the Plan.

4.5 Changing Elections.

(a) Subject to (b) immediately below, a Participant may make a one-time change
to his or her initial Deferral Election made in accordance with Section 4.1 with
respect to Section 4.2 (Deferral Period) and/or 4.3 (Payment Election) by
submitting a new Election Form to the Secretary of the Company, provided that:
(i) any such Election Form will not be effective for twelve (12) months after
the date on which the Election Form is submitted to the Secretary of the
Company; (ii) the date benefit payment(s) commence to the Participant shall be
five (5) years after the date benefits would have otherwise commenced; and (iii)
new election must be made at least twelve (12) months prior to the date
payment(s) would otherwise have started.

(b) Notwithstanding the foregoing, in no event shall a change to a Director's
previous Deferral Election cause payments to commence later than the 30-day
period following the end of the calendar quarter in which the 10th anniversary
of the date a Director would have otherwise commenced receipt of benefits.

(c) Notwithstanding anything in this Plan to the contrary, effective through
December 31, 2008, a Participant may make new Deferral Elections with respect to
benefits other than the Grandfathered Benefits; provided that, any new Deferral
Election may not accelerate payments into, or delay payments out of the year in
which such change is made. For example, any new Deferral Election made during
the 2008 Year may not accelerate payments into or delay payments out of the 2008
Year.

4.6 Deferral Payment. The first installment (or the single payment if the
Director has so elected) shall be paid on the first day of each calendar quarter
or year, as

4



--------------------------------------------------------------------------------



the case may be, following the commencement date applicable under Section 4.1
above, until the entire amount credited to the Director's account shall have
been paid.

Notwithstanding the foregoing, if the amounts deferred by the Director after
December 31, 2004 (including any credits or debits thereon, calculated and
applied in accordance with the applicable provision of the Nonqualified
Retirement Plan) are, at the time payments are to commence, less than the dollar
limitation in effect under Code Section 402(g), then the entire amount shall be
paid in a single lump sum.

4.7 Payment Upon Death. Notwithstanding a Director's Deferral Election made in
accordance with Section 4.1, including the Deferral Period and Payment Election
selected in accordance with Sections 4.2 and 4.3, if a Director should die
before any or full payment of all amounts, the balance in his or her deferred
account, together with credits computed to date of payout, shall be paid to the
Director's estate or to a beneficiary or beneficiaries designated in writing by
the Director. The amount payable shall be paid in a single lump sum or quarterly
or annual installments as elected by the Director.

4.8 Credits. Credits shall be applied to amounts deferred under the Plan in
accordance with the provisions stated in Section 5.2 hereof.

4.9 Selection of Beneficiary. At the time of deferral, the Participant shall
designate a beneficiary or beneficiaries in accordance with the provisions
stated in Section 8.1.

Section 5 Deferred Accounts.

5.1 Participant Accounts. The Company shall establish and maintain a bookkeeping
account for each deferral made by a Participant. This account shall be credited
as of the date of the deferral with the amount deferred.

5.2 Credits and Debits. The Company shall provide the opportunity for credits to
be earned on, and debits to be deducted from any deferred amounts in a
Participant's account, including remaining balances in an account during payout.
The amount and timing of the crediting shall be made in the same manner as is
done under the Crediting/Debiting of Account Balances provisions of the
Nonqualified Retirement Plan.

5.3 Charges Against Accounts. There shall be charged against each Participant's
account any payments made to the Participant or to his or her beneficiary in
accordance with Sections 4.6, 4.7 and 6.1.

5.4 Contractual Obligation. It is intended that the Company is under a
contractual obligation to make payments from a Participant's account when due.
However, this Plan shall not be funded in any respect. Payment of account
balances shall be made out of the general funds of the Company.

5.5 Unsecured Interest. No Participant or beneficiary shall have any interest
whatsoever in any specific asset of the Company. To the extent that any person
acquires

5



--------------------------------------------------------------------------------



a right to receive payments under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

Section 6 Short term payout; Financial Emergency; Withdrawal Election.

6.1 Short Term Payout. In connection with a Deferral Election with respect to a
Year, a Director may irrevocably elect to receive a future Short Term Payout
with respect to such amount. The election and payment of such Short Term Payout
amount shall be made in the same manner applicable to Short Term Payouts under
the Nonqualified Retirement Plan.

6.2 Withdrawal Payout/Suspension for Unforeseeable Financial Emergencies. If a
Director experiences an Unforeseeable Financial Emergency, the Director may
petition the Board to suspend any deferral election then in place and/or receive
a full or partial payout from the Plan. The determination of whether the
Director has experienced an Unforeseeable Financial Emergency and the actions
taken with respect thereto shall be made by the Board in the same manner as
applicable to Unforeseeable Financial Emergencies under the Nonqualified
Retirement Plan.

Section 7 Forfeiture.

7.1 Forfeiture. Amounts deferred or payable under the Plan are not forfeitable
under any circumstances.

Section 8 Beneficiary Designation.

8.1 Beneficiary Designation. A Participant shall designate a beneficiary or
beneficiaries who, upon his or her death, are to receive the distributions that
otherwise would have been paid to him or her. All designations shall be in
writing and shall be effective only if and then delivered to the Secretary of
the Company during the lifetime of the Participant. If a Participant designates
a beneficiary without providing in the designation that the beneficiary must be
living at the time of such distribution, the designation shall vest in the
beneficiary all of the distributions whether payable before or after the
beneficiary's death, and any distributions remaining upon the beneficiary's
death shall be made to the beneficiary's estate.

8.2 Change of Beneficiary. A Participant may, from time to time during his or
her lifetime, change his or her beneficiary or beneficiaries by a written
instrument delivered to the Secretary of the Company. In the event a Participant
shall not designate a beneficiary or beneficiaries as aforesaid, or if for any
reason such designation shall be ineffective, in whole or in part, the
distribution that otherwise would have been paid to such Participant shall be
paid to his or her estate and, in such event, the term "beneficiary" shall
include his or her estate.

6



--------------------------------------------------------------------------------





Section 9 Nontransferability.

9.1 Nontransferability. Neither the Director nor any other person shall have the
right to sell, gift, transfer, assign, or hypothecate the right to receive
payments under this Plan in any manner whatsoever.

Section 10 Administration.

10.1 Administration. This Plan shall be administered by a committee
("Committee") which shall consist of the Board, or such committee as the Board
shall appoint. Members of the Committee may be Participants under this Plan. The
Committee shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company. In the administration of
this Plan, the Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel who may
be counsel to the Company.

10.2 Finality of Determination. The determination of the Committee as to any
disputed questions arising under this Plan, including questions or construction
and interpretation, shall be final, binding, and conclusive upon all persons.

10.3 Expenses. The expenses of administering the Plan shall be borne by the
Company.

Section 11 Amendment and Termination.

11.1 Amendment and Termination. The Company expects to continue the Plan
indefinitely, but since future conditions affecting the Company cannot be
anticipated or foreseen, the Company must necessarily and does hereby reserve
the right to amend, modify, or terminate the Plan at any time by action of the
Board or the Committee, including, but not limited to, by amendment of those
provisions of the Nonqualified Retirement Plan which are applicable hereto as if
set forth herein in their entirety. Notwithstanding the foregoing, the
provisions, restrictions and limitations applicable to the Company's ability to
amend, modify or terminate the Nonqualified Retirement Plan as set forth in the
Nonqualified Retirement Plan shall apply to this Plan.

Section 12 Trust.

12.1 Nonqualified Retirement Trust. The Company has established a grantor trust
(the "Trust") in connection with the Nonqualified Retirement Plan for the
purpose of assisting the Company in the administration and payment of amounts
under the Nonqualified Retirement Plan and this Plan. The Company shall at least
annually

7



--------------------------------------------------------------------------------



transfer over to the Nonqualified Retirement Trust such assets as the Company
determines, in its sole discretion, are necessary to provide, on a present value
basis, for its future liabilities created with respect to this Plan. The
provisions of this Plan shall govern the right of a Director (or, after the
Director's death, his or her beneficiaries) to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company,
directors, beneficiaries and creditors of the Company to the assets transferred
to the Trust. The Company shall at all times remain liable to carry out its
obligations under the Plan.

Section 13 Successors.

13.1 Successors and Assignees. The provisions of this Plan shall be binding upon
and inure to the benefit of the Company and its successors and its assigns and
the director and the director's beneficiaries. The Company shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all of the business assets
of the Company, expressly and unconditionally to assume and agree to perform the
obligations of the Company under this Plan, in the same manner and to the same
extends that the Company would be required to perform if no such successor or
assignee had taken place. In addition, the Company shall require the ultimate
parent entity or any successor or assignee corporations or entities to expressly
guaranty the prompt performance by such successor or assignee.

Section 14 SUBSIDIARIES.

14.1 Subsidiaries. If a Participant defers any amounts pursuant to Section 4.1
which are Director Fees earned with respect to service as a member of the board
of directors of a subsidiary of the Company, then the provisions of this Plan
relating to the establishment of a Deferred Account and the crediting and
payment of amounts with respect thereto shall apply to such subsidiary as if the
subsidiary was the Company hereunder. Notwithstanding the foregoing, the Plan
shall be administered and may be amended and/or terminated by the Board or the
Committee.

IN WITNESS WHEREOF, the Company has caused this restated Plan to be executed by
its duly authorized officer effective as of the _28th_ day of _December__, 2007.

ATTEST/WITNESS:




   /s/ CYNTHIA A. LANCE                         

Corporate Secretary
Date: ___________12/28__, 2007

FIRST MIDWEST BANCORP, INC.




By:    /s/ JOHN M. O'MEARA                         
President and Chief Executive Officer
Date: __________12/28__, 2007    



8



--------------------------------------------------------------------------------



Appendix A

The following provisions govern the distribution of benefits that were earned
and vested as of December 31, 2004 (including any earnings thereon)
("Grandfathered Benefits"). The provisions of this Appendix A are intended to be
the same as the Plan provisions effective as of December 31, 2004 and should be
interpreted accordingly.

A.1 Definitions.

"Unforeseeable Financial Emergency" shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant's property due to casualty, or (iii)
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant for which distribution is necessary
to preserve the value of the benefits of this Plan to the Participant, all as
determined in the sole discretion of the Committee.

Terms used in this Appendix but not defined above shall be defined under the
terms of the Plan in effect as of December 31, 2004.

A.2 Payment of Benefits.

Withdrawal Payout/Suspension for Unforeseeable Financial Emergencies. If a
Director experiences an Unforeseeable Financial Emergency, the Director may
petition the Board to suspend any deferral election then in place and/or receive
a full or partial payout from the Plan. The determination of whether the
Director has experienced an Unforeseeable Financial Emergency and the actions
taken with respect thereto shall be made by the Board in the same manner as
applicable to Unforeseeable Financial Emergencies under the Nonqualified
Retirement Plan.

Payment Events. Subject to (d) and (e) below, the payment of Grandfathered
Benefits shall be made in accordance with each Director's Election.

Changing Payment Election. The Participant may make and may revoke in writing
his or her election with respect to the form of payment (and, so long as he or
she is a Director, the commencement thereof) at any time not later than the
earlier of (a) December 31 prior to the date such payment is to commence or (b)
the date which is six months (or such shorter period as the Board of Directors
may approve) prior to the date such payment is to commence; provided, however,
that an election in effect upon the expiration of such election period shall be
irrevocable. Notwithstanding the foregoing, if a Director's Grandfathered
Benefits at the time payments are to commence is less than $25,000, then the
entire amount shall be paid in a single lump sum.

Withdrawal Election. A Director (or, after a Director's death, his or her
beneficiary) may elect, at any time, to withdraw all of his or her amounts
credited under the Plan, calculated as if the date for commencement of payments
had occurred as of the day of the election, less a withdrawal penalty equal to
10% of such amount. The timing and manner of any

9



--------------------------------------------------------------------------------



such election and payment of such withdrawal shall be made in the same manner as
applicable to similar withdrawals under the Nonqualified Retirement Plan.

Payment upon Death. Notwithstanding the election made in Section 4.1, if a
Director should die before any or full payment of all amounts, the balance in
his or her deferred account, together with growth additions computed to date of
payout, shall be paid to the Director's estate or to a beneficiary or
beneficiaries designated in writing by the Director. The amount payable shall be
paid in a lump sum or quarterly or annual installments as elected by the
Director. Notwithstanding the foregoing, if a Director's Grandfathered Benefits
at the time payments are to commence is less $25,000, then the entire amount
shall be paid in a single lump sum.

10